DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to an integrated valve assembly, classified in A61F2/2457.
II. Claims 23-28, drawn to a method of implanting an integrated valve assembly, classified in A61F2/82.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, wherein the product can be used in a coronary sinus.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions listed above requires different cpc and text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Albert Ferro on 12/12/2022 a provisional election was made without traverse to prosecute the invention of group II, claims 23-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gainor et al. U.S. Publication 2014/0288639 A1 in view of Benichou et al. U.S. Publication 2014/0324160 A1.
Regarding Claim 23, 25, 26, Gainor et al. discloses a method of implanting an integrated valve assembly at a location of a native valve (paragraph [0007]) comprising the steps of: advancing the integrated valve assembly 10 in a radially compressed configuration (paragraphs [0004-0005], [0021]), wherein the integrated valve assembly comprises an anchor stent 20, a valve component 40 including a valve frame 44 (wireform) and a prosthetic valve 42 (see Figures 1-2 and 4 and paragraphs [0021], [0023]), and a tether component 70 having a first end coupled to the anchor stent 20 and a second end coupled to the valve component 40, wherein in the delivery configuration the tether component 70 extends in a first direction from the anchor stent 20 to the valve component 40; deploying the anchor stent 20 from the radially compressed configuration to a radially expanded configuration at a location within the aorta (paragraphs [0004-0005]); advancing the valve component 40 in the delivery configuration in a second direction opposite the first direction through the anchor stent 20 until the tether component 70 becomes taut (paragraphs [0024-0025], [0027]). However, Gainor et al. does not expressly disclose deploying the valve component such that the valve frame expands from the radially compressed configuration to a radially expanded deployed configuration with a first portion of the valve frame engaging the aortic valve. In addition, Gainor does not expressly disclose the tether component is a skirt. Benichou et al. teaches a method of implanting an integrated valve assembly in the same field of endeavor against the aorta 102, wherein the valve assembly 700 comprises an anchor stent 702 (paragraph [0101]) and a valve component 704 comprising a valve frame 710 and a prosthetic valve 708 (as seen in Figures 7-8B) and a tether component (in the form of a skirt, 706). Wherein, Gainor et al. teaches advancing the valve component 704 in the delivery configuration in a second direction opposite a first direction through the anchor stent 702 until the tether component 706 becomes taut, wherein the valve frame 710 expands to a radially expanded deployed configuration with a first portion of the valve frame 710 engaging the native valve (paragraphs [0103-0105]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gainor’s valve component to be expanded to a radially expanded deployed configuration with a first portion of the valve frame engaging the native valve as taught by Benichou for the purpose of minimizing the crimped profile of the replacement valve and allow the valve portion and anchor stent to be aligned in a stack (Benichou, paragraph [0103]).  
Regarding Claim 24, Gainor et al. discloses wherein the tether component 70 comprises a plurality of tethers (as seen in Figure 1-2 and 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774